Motion Granted; Appeal Dismissed and Memorandum
Opinion filed February 10, 2011.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-01225-CV
____________
 
JOBA JAIMES, Appellant
 
V.
 
JOSE G. PAREDES, Appellee
 

 
On Appeal from the 333rd District Court
Harris County, Texas
Trial Court Cause No. 2007-31622
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed October 11, 2010.  On February 7, 2011, appellant
filed a motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Panel consists of Chief Justice Hedges and Justices
Frost and Christopher.